               Case 6:20-bk-02684-LVV        Doc 39     Filed 05/20/20     Page 1 of 6




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
                                    www.flmb.uscourts.gov

 In re:                                                  CASE NO.: 6:20-bk-02684-LVV

 DM WORLD TRANSPORTATION LLC,                            CHAPTER 11

                  Debtor.
                                               /

              MOTION BY DM WORLD TRANSPORTATION LLC
        FOR AN EXTENSION OF TIME TO FILE SCHEDULES OF ASSETS
         AND LIABILITIES, SCHEDULES OF EXECUTORY CONTRACTS
      AND UNEXPIRED LEASES, AND STATEMENT OF FINANCIAL AFFAIRS

          DM WORLD TRANSPORTATION LLC (the “Debtor”), hereby files this motion,

pursuant to Rule 1007(c) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

for an extension of time to file its schedules of assets and liabilities, schedules of executory

contracts and unexpired leases, and statements of financial affairs (the “Motion”), and respectfully

represent as follows:

          1.     On May 12, 2020 (“Petition Date”), the Debtor filed its voluntary petition for

reorganization under Chapter 11 of the Bankruptcy Code (the “Code”). No trustee has been

appointed, and the Debtor is administering its case as debtor-in-possession.

          2.     No creditors’ committee has yet been appointed in this case by the Office of the

United States Trustee. No trustee or examiner has been requested or appointed in this case.

          3.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                   1
            Case 6:20-bk-02684-LVV           Doc 39     Filed 05/20/20       Page 2 of 6




       4.      By this Motion, the Debtor seeks an extension of the period in which to complete

and file its schedules of assets and liabilities, schedules of executory contracts and unexpired

leases, and statements of financial affairs (collectively, the “Schedules”), as required by § 521 of

the Bankruptcy Code, FRBP 1007 and Local Rule 1007-1. Specifically, the Debtor requests that

such period be extended to Tuesday, June 2, 2020, a date twenty-one (21) days from the Petition

Date, without prejudice to the Debtor’s right to seek an additional extension upon cause. Such

time period represents an extension of seven (7) days beyond the initial fourteen (14) days allowed

under FRBP 1007(c).

       5.      On the Petition Date, the Debtor attached a list of all creditors and parties-in-interest

to their voluntary petition (Doc. No. 1).

       6.      In order to prepare the Schedules and Statement of Financial Affairs required by

F.R.B.P. 1007, it is necessary to gather information from various documents and to compile

information with regard to the creditors.        The Debtor has been diligently compiling this

information but require additional time to complete this project.

       7.      The additional time requested will extend the due date for the Schedules and

Statement of Financial Affairs to June 9, 2020, a date thirteen (13) calendar days prior to the first

meeting of creditors, which has been scheduled for June 22, 2020 at 10:00 a.m. (Doc No. 5).

       8.      While the Debtor believes that the requested extension will provide sufficient time

to permit the Debtor to complete and file the Schedules, the Debtor reserves the right to seek

additional extensions on appropriate notice and motion to the Court.

       9.      Notice of this Motion has been provided to the Office of the United States Trustee

for the Middle District of Florida, counsel to the secured creditors, the Debtor’s 20 largest
               Case 6:20-bk-02684-LVV        Doc 39    Filed 05/20/20     Page 3 of 6




unsecured creditors, and all parties requesting notices, pursuant to FRBP 2002 and Local Rule

2002-1. The Debtor submits that no other or further notice need be provided.

         10.     No previous motion for the relief sought herein has been made to this or any other

court.

         WHEREFORE, DM WORLD TRANSPORTATION LLC, respectfully requests this

Court enter an Order extending the time for filing the Schedules and Statement of Financial Affairs

to Tuesday, June 9, 2020, a date twenty-eight (28) days from the date the Debtor filed its Petition,

and for such other and further relief as the Court deems just and proper in the circumstances.

         RESPECTFULLY SUBMITTED this 20th day of May 2020.

                                              /s/ R. Scott Shuker
                                              R. Scott Shuker
                                              Florida Bar No. 984469
                                              rshuker@shukerdorris.com
                                              SHUKER & DORRIS, P.A.
                                              121 S. Orange Avenue, Suite 1120
                                              Orlando, Florida 32801
                                              Telephone: (407) 337-2060
                                              Facsimile: (407) 337-2050
                                              Attorneys for the Debtor




                                                 3
            Case 6:20-bk-02684-LVV         Doc 39     Filed 05/20/20     Page 4 of 6




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov

 In re:                                                CASE NO.: 6:20-bk-02684-LVV

 DM WORLD TRANSPORTATION LLC,                          CHAPTER 11

                Debtor.
                                             /

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the MOTION BY DM WORLD
TRANSPORTATION LLC FOR AN EXTENSION OF TIME TO FILE SCHEDULES OF
ASSETS AND LIABILITIES, SCHEDULES OF EXECUTORY CONTRACTS AND
UNEXPIRED LEASES, AND STATEMENT OF FINANCIAL AFFAIRS, has been furnished
either electronically and/or by U.S. First Class, postage prepaid mail to: Debtor, c/o Beck
Tokhtaev, 450 South Ronald Reagan Boulevard, Longwood, Florida 32750; RTS Financial
Service, Inc., c/o Harris J. Koroglu, Esq., Shutts & Bowen LLP, 200 South Biscayne Blvd., Suite
4100, Miami FL 33131 (hkoroglu@shutts.com); Ryder Truck Rental, Inc., c/o James E. Shepherd,
Esq., Forster Boughman, 2200 Lucien Way, Suite 405, Maitland, Florida 32751 (shepherd@fbl-
law.com and service@fbl-law.com); BMO Harris, N.A., c/o Alexis A. Leventhal, Esq., REED
SMITH LLP, Reed Smith Centre, 225 Fifth Avenue, Pittsburgh, PA 15222
(aleventhal@reedsmith.com); Bank of America, N.A., c/o Mark E. Steiner, Esq., Liebler,
Gonzalez & Portuondo, Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130;
Premier Trailer Leasing, Inc., c/o Roger J. Haughey, II, Esq., Sivyer Barlow & Watson, P.A., 401
E. Jackson Street, Suite 2225, Tampa, FL 33602 (rhaughey@sbwlegal.com and
rjhassistant@sbwlegal.com); Iberiabank, c/o Zachary J. Bancroft, Esq., Baker, Donelson,
Bearman, Caldwell & Berkowitz, PC, 200 South Orange Avenue, Suite 2900, Post Office Box
1549,         Orlando,         Florida        32802-1549          (zbancroft@bakerdonelson.com,
sdenny@bakerdonelson.com, and bkcts@bakerdonelson.com); Star Leasing Co., c/o Gordon Law
Firm Co, LPA, Attn: James H. Gordon, Esq., 7677 Patterson Road, Hillard, OH 43026
(jgordon@gordonlawco.com); Genovese Joblove & Battista, P.A., Attn: Paul J. Battista, Esq., 100
SE 2nd Ave, Suite 4400, Miami, Florida 33131 (pbattista@gjb-law.com); all parties entitled to
receive CM/ECF noticing; all parties listed on the 1007-2 Parties-in-Interest list as shown on the
matrix attached to the original of this motion filed with the Court; and the U.S. Trustee’s Office,
400 W. Washington Street, Suite 1120, Orlando, Florida 32801, this 20th day of May 2020.

                                             /s/ R. Scott Shuker
                                             R. Scott Shuker, Esq.



                                                 4
                               Case 6:20-bk-02684-LVV       Doc 39          Filed 05/20/20   Page 5 of 6
Label Matrix for local noticing              James Gordon                                     ADP Augusta
113A-6                                       Gordon Law Firm Co, LPA                          One ADP Drive
Case 6:20-bk-02684-LVV                       7677 Patterson Road                              Augusta, GA 30909-9373
Middle District of Florida                   Hillard, OH 43026-9494
Orlando
Wed May 20 11:42:47 EDT 2020
BANK OF AMERICA, N.A.                        (p)BANK OF AMERICA                               Bondar Insurance Group
c/o Mark E. Steiner, Esquire                 PO BOX 982238                                    619 Enterprise Dr., Ste. 202
Liebler Gonzalez & Portuondo                 EL PASO TX 79998-2238                            Oak Brook, IL 60523-5602
44 West Flagler Street, 25th Floor
Miami, FL 33130-1817

BowMan Sales & Equipment Inc                 CenterState Bank, N.A.                           Comdata
10233 Governor Lane Blvd                     c/o Grey Squires-Binford, Esq.                   5301 Maryland Way
Williamsport, MD 21795-4029                  Post Office Box 1913                             Brentwood, TN 37027-5028
                                             Orlando, FL 32802-1913


DAT Solution                                 IBERIABANK                                       Love’s Travel Stop
PO Box 783801                                c/o Zachary J. Bancroft, Esq.                    2766 US-17 S
Philadelphia, PA 19178-3801                  200 S. Orange Ave., Ste. 2900                    Brunswick, GA 31523-7775
                                             Orlando, FL 32801-3448


NCS Collection (Bridgestone)                 Passaic Industrial Property                      Penske
PO Box 24101                                 co Law Office of Steven Lang                     2177 W. Landstreet Road
Cleveland, OH 44124-0101                     1 Broadway, Ste. 201                             Orlando, FL 32809-7907
                                             Denville, NJ 07834-2773


Premier Trailer                              Procon Fleet - Spireon                           RTS Financial Services, Inc.
5201 Tennyson Parkway                        16802 Aston Street                               c/o Harris J. Koroglu, Esq.
Suite 205                                    Irvine, CA 92606-4835                            Shutts & Bowen, LLP
Plano, TX 75024-4116                                                                          200 S Biscayne Blvd #4100
                                                                                              Miami, FL 33131-2362

Ryder Truck Rental, Inc.                     Ryder Truck Rental, Inc.                         Spireon
6000 Windward Parkway                        c/o James E. Shepherd, Esq.                      16802 Aston Street
Alpharetta, GA 30005-8882                    ForsterBoughman                                  Irvine, CA 92606-4835
                                             2200 Lucien Way, #405
                                             Maitland, FL 32751-7048

Star Leasing                                 Star Leasing Co.                                 TCF National Bank
PO Box 76100                                 c/o Paul J. Battista, Esq.                       c/o Michael A. Tessitore, Esq.
Cleveland, OH 44101-4204                     Genovese Joblove & Battista, P.A.                Moran Kidd Lyons Johnson Garcia, P.A.
                                             100 SE 2nd Street, Suite 4400                    111 N. Orange Avenue, Suite 900
                                             Miami, FL 33131-2118                             Orlando, FL 32801-2307

TruckNRoll                                   Tucker, Albin & Assoc.                           Verizon Connect
9880 Sidney Hayes Rd                         1702 N Collins Blvd, Ste 100                     1100 Winter Street
Orlando, FL 32824-8127                       Richardson, TX 75080-3662                        Suite 4600
                                                                                              Waltham, MA 02451-1453


Zachary J Bancroft +                         Paul J Battista +                                R Scott Shuker +
Baker, Donelson, Bearman, Caldwell & Ber     Genovese Joblove & Battista PA                   Shuker & Dorris, P.A.
Caldwell & Berkowitz, PC                     100 Southeast 2nd Street                         121 South Orange Avenue
P.O. Box 1549                                44th Floor                                       Suite 1120
Orlando, FL 32802-1549                       Miami, FL 33131-2100                             Orlando, FL 32801-3238
                                Case 6:20-bk-02684-LVV              Doc 39       Filed 05/20/20        Page 6 of 6
Michael A Tessitore +                                Roger J Haughey II+                                  Miriam G Suarez +
Moran Kidd Lyons Johnson & Berkson PA                Sivyer Barlow & Watson,PA                            Office of the United States Trustee
111 N. Orange Avenue                                 SunTrust Financial Centre                            George C. Young Federal Building
Suite 900                                            401 East Jackson Street, Suite 2225                  400 West Washington Street, Suite 1100
Orlando, FL 32801-2307                               Tampa, FL 33602-5213                                 Orlando, FL 32801-2210

Grey Squires-Binford +                               Harris J Koroglu +                                   Mark E Steiner +
Killgore Pearlman Stamp Denius & Squires             Shutts & Bowen LLP                                   Liebler, Gonzalez & Portuondo, P.A.
PO Box 1913                                          200 South Biscayne Boulevard, Suite 4100             44 W. Flagler Street, 25th Floor
Orlando, FL 32802-1913                               Miami, FL 33131-2362                                 Miami, FL 33130-1808


James E Shepherd +                                   Alexis A Leventhal +                                 Note: Entries with a ’+’ at the end of the
Forster, Boughman & Lefkowitz                        Reed Smith LLP                                       name have an email address on file in CMECF
2200 Lucien Way, Suite 405                           225 Fifth Avenue
Maitland, FL 32751-7048                              Pittsburg, PA 15222-2716




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America Credit                               End of Label Matrix
P.O. Box 982238                                      Mailable recipients    38
El Paso, TX 79998                                    Bypassed recipients     0
                                                     Total                  38
